Title: From George Washington to Major General Nathanael Greene, 3 August 1780
From: Washington, George
To: Greene, Nathanael


					
						Dr Sir
						Peeks Kill August 3d 1780
					
					I shall adopt the order you recommend.
					Tomorrow if we are all ready to ma[r]ch we will begin to cross the River for Dobbs’s ferry. You will therefore discontinue your preparations for the object that brought us here as it has ceased, further than as they may promote the views of the campaign. Endeavour to have every thing in your department ready to day to move the Troops. I am &c.
					
						G.W.
					
				